Citation Nr: 0943520	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  99-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with degenerative joint disease at L4-L5. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
November 1978.

This appeal to the  Board of Veterans' Appeals (Board) arose  
from a June 1998 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for lumbosacral strain with degenerative joint disease at L4-
5, effective November 3, 1997.  In November 1998, the Veteran 
filed a notice of disagreement (NOD) with the assigned 
initial rating.  A statement of the case (SOC) was issued in 
March 1999, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
1999.

In December 2002, the RO granted a higher initial rating of 
20 percent for the veteran's service-connected lumbosacral 
strain with degenerative joint disease at L4-5, effective 
November 3, 1997 (as reflected in a supplemental SOC (SSOC) 
dated that same month).

In May 2003, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.

In October 2003, the Board remanded this matter to the RO , 
for further action.  After completing the requested action, 
the RO continued the denial of a higher initial rating for 
the Veteran's service-connected back disability (as reflected 
in the May 2005 SSOC), and returned the matter to the Board.

In August 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action.  After completing the requested action, the 
AMC continued the denial of a higher initial rating for the 
Veteran's service-connected back disability (as reflected in 
the June 2007 SSOC), and returned the matter to the Board. 

In September 2007, the Board denied a higher initial rating 
for the Veteran's service-connected back disability.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a October 
2008 Order, the Court granted a joint motion filed by 
representatives of both parties, vacating the Board's 
September 2007 decision, and remanding the matter to the 
Board for further proceedings consistent with the Joint 
Motion.  

Because the claim for an increased rating for the Veteran's 
service-connected back disability involves a request for a 
higher initial rating following the grant of service 
connection, the Board has continued its characterization of 
this claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although, as noted 
above, the RO increased the initial rating from 10 to 20 
percent during the pendency of this appeal, inasmuch as a 
higher rating is available for this condition, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher initial rating remains 
viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
the claim on appeal is warranted. 

In the Joint Motion, the parties essentially indicated that 
in its September 2007 decision, the Board failed to 
adequately consider whether a higher rating in excess of 20 
percent for lumbosacral strain with degenerative joint 
disease at L4-L5 was warranted on the basis of functional 
loss due to flare-ups, consistent with   38 C.F.R. §§ 4.40 
and 4.45  and  DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The claims file contains references to flare-ups of the 
Veteran's back symptoms.  In an August 2000 statement, the 
Veteran's private chiropractor noted that the Veteran had 
suffered a flare-up which made it very difficult to perform 
semi-strenuous work consistently.  On VA examination in 
September 2006, the Veteran reported that he had difficulty 
bending over to tie his shoes during flare-ups.  On VA 
examination in April 2007, the Veteran reported having flare-
ups daily.

In August 2005, the Board directed that the RO arrange for 
the Veteran  to undergo VA examination to obtain medical 
information as to the severity of the Veteran's service-
connected lumbosacral strain with degenerative joint disease 
at L4-L5.  The examiner was instructed to render specific 
findings as to whether, during the examination, there was 
objective evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination associated with the low 
back.  In addition, the examiner was to indicate whether, and 
to what extent, the Veteran experienced likely functional 
loss due to pain and/or any of the other symptoms noted above 
during flare-ups and/or with repeated use.

While the April 2007 VA orthopedic examiner discussed 
limitation of motion, pain, weakness and fatigability, the VA 
examiner did not address whether, and to what extent, the 
Veteran experienced likely functional loss due to pain and/or 
any other symptoms during flare-ups, and  there is otherwise 
no medical evidence that sufficiently addresses the factors 
noted in sections  4.40 and 4.45 and DeLuca.

Under these circumstances, the Board finds that the current 
record does not provide a sufficient basis for evaluation of 
the disability, and that further medical examination, with 
appropriate clinical findings, is needed to resolve the claim 
for higher rating.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

Accordingly (and consistent with comments noted in the Joint 
Motion), RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any  scheduled VA 
examination(s), without good cause, may result in denial of 
the claim for a higher initial rating (as the original claim 
will be considered on the basis of the evidence of record, 
which, as noted above, is insufficient to rate the disability 
under consideration).   See 38 C.F.R. § 3.655 (2009)).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the Veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records, of 
various dates, from the Palo Alto VA Medical Center (VAMC); 
in a recent statement, the Veteran indicated that there were 
outstanding records from this facility..  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
medical records of treatment and/or evaluation of the 
Veteran's lumbar spine from the above-named facility, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009) as regards requesting records from Federal facilities. 

The RO should also obtain the Veteran's records from the 
Social Security Administration (SSA).  In a statement 
received at the Board in October 2009, the Veteran indicated 
that he now receives SSA disability benefits.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Id.  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the Veteran 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim iron 
appeal.  The RO's letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its letter meets the notice requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards VA's assignment of disability ratings 
and effective dates, as appropriate 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim.  In adjudicating 
the claim, the RO should consider and discuss whether 
"staged rating" (assignment of different rating for 
different periods of time, based on the facts found), 
pursuant to Fenderson (cited to above) is warranted.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain from the Palo 
Alto VAMC all outstanding records of 
evaluation of and/or treatment for 
Veteran's lumbar spine.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

  2.  The RO should request that SSA 
furnish a copy of its decision awarding 
the Veteran disability benefits, as 
well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the Veteran and 
his representative a letter inviting the 
Veteran to provide to the RO to provide 
any additional information and/or 
evidence pertinent to this claim. The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.  

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.

The RO's letter must also clearly explain 
to the Veteran that he has a full one- 
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA neurological and orthopedic 
examination, by physicians, at an 
appropriate VA medical facility.  The 
examination should be scheduled 
consistent with the timing of the 
Veteran's reported flare-ups.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the Veteran.

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

Neurological examination - The physician 
should identify the existence, and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the veteran's low back - to specifically 
include any sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner should also offer an opinion as 
to whether the Veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
back disability.

Orthopedic examination - The physician 
should conduct range of motion testing of 
the low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.

The examiner should also render findings 
as to whether the Veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the Veteran has intervertebral 
disc syndrome (IVDS) that represents an 
aspect of, or progression of, the back 
disability for which service connection 
has been granted.  If not, the examiner 
should indicate whether it is possible to 
separate IVDS symptoms from those 
attributable to the he Veteran's service- 
connected disability.  

If so, or if it is not possible to 
separate symptoms of IVDS symptoms from 
those of the service- connected 
disability, the examiner should render 
findings responsive the criteria for 
rating IVDS-specifically, comment as to 
the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician).  The examiner should opine 
whether, over the last 12- month period, 
the veteran's incapacitating episodes had 
a total duration of (a) less than two 
weeks; (b) at least two weeks but less 
than four weeks; (c) at least four weeks 
but less than six weeks; or (d) at least 
six weeks. 

6.  If the Veteran fails to report to any  
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him  by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an  
rating in excess of 20 percent for 
lumbosacral strain with degenerative 
joint disease at L4-L5 in light of all 
pertinent evidence and legal authority.  
The RO should consider and discuss 
whether staged rating of the disability, 
pursuant to Fenderson (cited to above), 
is warranted.  

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 
  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2009).


